Citation Nr: 0718528	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a sinus disability, to 
include as secondary to the service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In April 2006 the Board remanded the case for further 
evidentiary development.

In a rating decision of December 2006 the RO granted service 
connection for tension type headaches secondary to laceration 
scar.  This is a grant of the benefits sought and therefore 
the issue is no longer on appeal.  Service connection was 
granted for nasal disability.


FINDING OF FACT

The veteran does not currently have a sinus disability.


CONCLUSION OF LAW

1.  A sinus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A sinus disability is not proximately due to or the 
result of a service connected disease or injury .  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for a sinus disability.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letters of 
December 2001 and November 2004 the appellant was informed of 
the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on his behalf, and what 
evidence was to be provided by him.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

While one of the VCAA letters did not predate the rating 
decision, the Board notes that in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), the Court noted that an error in the 
timing of the notice is not per se prejudicial and that to 
prove prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided notice and an appropriate amount of time 
to respond and proper subsequent VA process.  That is what 
was done in the present case.  The appellant was given the 
notice letter and was given an ample opportunity to respond.  
The veteran has not claimed any prejudice as a result of the 
timing of the VCAA notice.  A Supplemental Statement of the 
Case was issued after the VCAA notice of November 2004.  This 
constitutes due process.  Therefore, to decide the appeal 
would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in December 2001 and November 2004 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letters as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  Dingess notice was 
provided in a May 2006 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records and 
outpatient medical records have been obtained.  The veteran 
afforded a VA examination.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

In this case the veteran seeks service connection for a sinus 
disability to include as secondary to his service connected 
disability.  He alleges that he has had difficulty breathing 
due to a sinus disability caused by an injury to the nose 
while in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Thus, in this case, in order to warrant 
service connection for a sinus disability on  a secondary 
basis, the evidence must show that it was caused or 
aggravated by a service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively and therefore, it is not for application in the 
present claim.  

The veteran asserts that has a sinus disability which was 
caused by his service connected laceration scar on the nose 
and face which was caused by a car accident while in service.  
The veteran is currently service connected for laceration 
scar of the nose and face, and nasal obstruction amongst 
other disabilities.  After a careful review of the evidence 
of record, the Board finds that service connection for a 
sinus disability is not warranted.  The Board finds that the 
evidence of record does not establish a current disability of 
the sinuses.  To the extent that he may confuse a nasal 
obstruction with a sinus impairment, service-connection has 
been granted for the nasal obstruction.

Service medical records are silent for treatment for or 
complaints of sinus problems.  A separation physical of April 
1984 noted the sinuses as normal.  

A VA examination report of November 1994 notes that the 
veteran complained of difficulty breathing through the nose.  
X-rays of the sinuses noted that they were radiographically 
clear.  However, there was a markedly obstructive type of 
nares, with a characteristic marked radiographic blockage of 
the nares.  The diagnosis was status post facial injuries 
with adequate repairs and thin scars on the nose and left 
face.  Physical examination revealed no deformity of the 
nasal pyramid.  The nasal septum was slightly deviated to the 
left.  

A December 2003 letter from the veterean's former spouse 
states that the veteran suffered from sinus problems 
throughout their marriage.  She stated she believed that the 
sinus problems were due to the service connected damage to 
his sinus area.

At a VA examination of November 2006 the veteran complained 
of persistent nasal obstruction that has been occurring since 
the car accident in 1984.  He stated that he has nasal 
obstruction which is equally severe in both sides.  He denied 
any purulent discharge, dyspnea at rest, or disease or injury 
affecting the soft palate.  He claimed to have difficulty 
getting sufficient amounts of air while he is exercising and 
complained of hyponasality when he speaks.  The veteran did 
not complain of chronic sinusitis and he did not elicit a 
history of chronic allergies.  There was no allergic rhinitis 
and there was no bacterial rhinitis.  There was some nasal 
obstruction on exam with some nasal tip collapse with 
narrowing of the internal nasal valve bilaterally and 
enlarged inferior turbinate on the right side.  There was no 
purulence, tenderness, discharge or crusting.  There was no 
stenosis of the larynx.  It was noted that the veteran was 
examined with various maneuvers done to try to open the 
internal nasal valve which did not improve its obstruction.  
The diagnosis was nasal obstruction secondary to structural 
defects caused by his accident that occurred when he was in 
the military and the disease is primarily in the nose.  

A November 2006 CT scan of the sinuses noted that the 
paranasal sinuses were free of infiltrate.  The mastoid 
processes were well pneumatized and free of infiltrate.  
There was a mild deviation of the bony nasal septum to the 
left.  The impression was no evidence of paranasal sinus 
pathology.  Primary diagnostic code was normal.  

In order to establish service connection either on a direct 
or secondary basis, there must first be a diagnosis of a 
disease and a disability.  Service connection is warranted 
for a "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .." 38 U.S.C.A. §§ 1131; see also 38 C.F.R. § 
3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . ."); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Similarly, 38 C.F.R. § 3.310(c), requires the existence of a 
disability to establish service connection on a secondary 
basis.  

A review of the evidence of record shows no current diagnosis 
of a sinus disability.  While the veteran has complained of 
breathing problems since his accident in 1984, the breathing 
problems have been attributed to a nasal obstruction for 
which he is service connected.  The veteran has been assessed 
with markedly obstructive type of nares, more marked on the 
right, with marked swelling of the turbinates and marked, 
hazy, swelling in the region of the OMC, with a 
characteristic marked radiographic blockage of the right 
nares, severe, and on the left side, moderate to minimal, but 
there is no diagnosis of a sinus disease or disability.  In 
fact, the CT scan of the sinuses of November 2006 noted no 
evidence of active paranasal sinus pathology and found the 
veteran's sinuses normal.  Absent a current sinus disability, 
the claim for a sinus disability must be denied.  See 
Brammer, supra.  As noted above, there are current breathing 
problems reported which have been diagnosed as a nasal 
obstruction for which the veteran is currently service 
connected, however, there is no current diagnosis of a sinus 
disability.  

As there is no current disability of the sinuses, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for sinus disability, and there 
is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER


Service connection for a sinus disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


